                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

JOSHUA DUANE BARNES,                                        §
TDCJ #1546645,                                              §
                                                            §
                       Plaintiff,                           §
                                                            §
v.                                                          §      CIVIL NO. SA-17-CV-01071-XR
                                                            §
RONALD GIVENS, SENIOR                                       §
WARDEN, CONNALLY UNIT; FRANK                                §
STENGEL, ASSISTANT WARDEN,                                  §
CONNALLY UNIT; MARCUS                                       §
ROBINSON, MAJOR, CONNALLY                                   §
UNIT; BRYAN COLLIER, TDCJ                                   §
EXECUTIVE DIRECTOR; MIGUEL                                  §
MARTINEZ, TDCJ REGION IV                                    §
DIRECTOR; KATHRYN GAITAN,                                   §
TDCJ REGION IV ASSISTANT                                    §
DIRECTOR; AND AMBER JENKINS,                                §
MAILROOM SUPERVISOR,                                        §
CONNALLY UNIT,1                                             §
                                                            §
                      Defendants.                           §

                                             DISMISSAL ORDER

         Plaintiff Joshua Duane Barnes’s (“Barnes”) Civil Rights Complaint (“Complaint”)

pursuant to 42 U.S.C. § 1983 was dismissed without prejudice on October 29, 2019. (ECF Nos. 1,

27–28). Barnes timely filed a “Motion to Alter or Amend Judgment and Request for Leave to

Amend Complaint.” (ECF No. 29); see FED. R. CIV. P. 59. On December 2, 2019, the Court

granted Barnes’s motion, ordered its October 29, 2019 “Memorandum Opinion and Order

Granting Defendants’ Motion to Dismiss Plaintiff’s Civil Rights Complaint” and accompanying

“Final Judgment vacated, and ordered the case reopened. (ECF Nos. 27, 28, 30). In that same



1 Rule 25(d) of the Federal Rules of Civil Procedure allows for the automatic substitution of an official’s successor for
an official sued in his official capacity. FED. R. CIV. P. 25(d). In this case, all of the defendants were sued in their
official capacities. (ECF No. 1). Since the filing of the suit, several defendants were replaced by successors: (1)
Phonso Rayford is the current Connally Unit warden, replacing Ronald Givens; (2) Marcus Robinson is the current
Connally Unit Major, replacing Joe Castillo; (3) Miguel Martinez is the current Region IV TDCJ Director, replacing
Joe Grimes; and (4) Kathryn Gaitan is the current Region IV TDCJ Assistant Director, replacing P. Chapa. See id.
order, the Court ordered Barnes to “file an amended complaint in this Court” on or before January

2, 2020. (ECF No. 30). Barnes was advised that if he failed to file an amended complaint as

ordered, his action could be dismissed for failure to prosecute and failure to comply with the

Order. (Id.); see FED. R. CIV. P. 41(b). To date, Barnes has not filed an amended complaint nor

otherwise responded to this Court’s order.

       IT IS THEREFORE ORDERED that Barnes’s section 1983 Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE pursuant to FED. R. CIV. P. 41(b) for failure to prosecute

and failure to comply with the Court’s Order requiring Barnes to file an amended complaint on or

before January 2, 2020. (ECF No. 30) and for the reasons previously stated in this Court’s October

29, 2019 Memorandum Opinion and Order Granting Defendants’ Motion to Dismiss and

Dismissing Plaintiff’s Civil Rights Complaint (ECF No 27) and accompanying Final Judgment

(ECF No. 28).

       SIGNED this 22nd day of January, 2020.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                2
